Citation Nr: 1044449	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 

3.  Entitlement to service connection for toe fungus.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for skin disability of the 
head, arms and hands.

6.  Entitlement to service connection for eye disability.

7.  Entitlement to service connection for hypertension, to 
include as due to the Veteran's service-connected posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran appeared at a Decision Review Officer (DRO) hearing in 
October 2005.  A transcript is of record.    

Although the appeal also originally included the issue of whether 
new and material evidence has been received to reopen a claim of 
service connection for PTSD, the claim was reopened and this 
benefit was granted by rating decision in June 2007.  As a 
result, this issue is no longer in appellate status.	
 
On a form received in December 2005, the Veteran marked the 
appropriate box to indicate that he wanted a hearing before the 
Board at the RO.  Subsequently, on a 

form received in January 2006, the Veteran marked the appropriate 
line to indicate that he no longer wanted a hearing and that he 
wanted his case forwarded to the Board for a decision.  Later, on 
a form received in June 2009, the Veteran marked the appropriate 
line to indicate that he wanted a hearing before the Board at the 
RO.  Nevertheless, on a letter received in June 2009, the Veteran 
stated that he was not asking for a hearing before the Board at 
the RO, but rather an audiological examination.  He clarified 
that he was just indicating that he will be available for a 
personal hearing before the Board at the RO if necessary.  
Nevertheless, the RO subsequently sent the Veteran a June 2009 
letter asking to choose an option (Travel Board, videoconference, 
local hearing) regarding his hearing request, and informed the 
Veteran that he would be placed on a waiting list for a hearing 
before the Board at the RO if no response was received.  On a 
form received in August 2009, the Veteran marked the appropriate 
box to indicate that he did not want a Board hearing.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Here, TDIU was granted by rating decision in April 
2009.  Thus, the issue is not before the Board.

In a July 2005 statement, the Veteran appears to have raised a 
claim of service connection for left shoulder disability.  In 
this statement, he referenced both shoulders.  As more 
particularly explained in the remand section of this decision, 
the RO had denied service connection for right shoulder 
disability in May 2005.  The matter of service connection for 
left shoulder disability is hereby referred to the RO for 
clarification and, if appropriate, development and adjudication.  

The issues of entitlement to service connection for eye 
disability, for hypertension, and for right shoulder disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is recurrent.

2.  The Veteran's service-connected bilateral hearing loss has 
not been productive of no higher than Level III hearing acuity in 
the right ear and no higher than Level II hearing acuity in the 
left ear. 

3.  Toe fungus was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is toe fungus 
otherwise related to such service, including herbicide exposure.

4.  Right knee disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is right 
knee disability otherwise related to such service, including 
herbicide exposure.

5.  Skin disability (of the head, arms and hands) was not 
manifested during the Veteran's active duty service or for many 
years thereafter, nor is skin disability (of the head, arms and 
hands) otherwise related to such service, including herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected tinnitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.87 and Code 6260 (2010).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2010).

3.  Toe fungus was not incurred in or aggravated by service nor 
may it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Right knee disability was not incurred in or aggravated by 
service, nor may it be presumed to be incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Skin disability of the head arms and hands was not incurred 
in or aggravated by service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for 
tinnitus, bilateral hearing loss, toe fungus, right knee 
disability, and skin disability by a letter dated in May 2004.  
The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006 and June 2008 (specifically for the increase rating claims), 
subsequent to the October 2004 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the March 2006 and June 2008 notices were not provided 
prior to the October 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claims 
were subsequently readjudicated in June 2007, January 2008 
supplemental statements of the case following the provision of 
notice in March 2006.  The claims were again readjudicated in 
April 2008, August 2008, October 2008, August 2009 and March 2010 
supplemental statements of the case, following the provision of 
notice in March 2006 and June 2008.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki,  580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the May 2004, November 
2004, March 2006 and June 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, VA and private treatment records; 
obtained Social Security Administration (SSA) records; and 
afforded the Veteran the opportunity to give testimony before a 
DRO in October 2005.  

The Board acknowledges that when the Veteran was afforded a VA 
examination in October 2007, nexus opinions were not provided.  
The Veteran has not been provided another VA examination to 
determine direct service connection for toe fungus, right knee 
disability and skin disability.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  A 
medical opinion is not necessary since the Board does not find 
the Veteran's statements regarding an in-service incurrence or a 
continuity of symptoms after service to be credible, and he has 
not otherwise submitted any medical evidence suggesting a nexus 
to service.

The Veteran was afforded VA audiological examinations in January 
2004, November 2005, December 2007, and February 2010.  The Board 
notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Here, only 
the November 2005 VA examination report reflects a discussion of 
the functional effects.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the January 2004, December 2007 and February 2010 examiners 
did not assess the Veteran's functional impairment, the November 
2005 VA examiner found that the Veteran's hearing loss should not 
adversely affect his employment, social and daily activity.  
Although the examinations (excluding the one conducted in 
November 2005) are defective under Martinak, the functional 
effects of his hearing loss disability are adequately addressed 
by the remainder of the record and are sufficient for the Board 
to consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  

The Board acknowledges a letter written in December 2005 in which 
the Veteran stated that he underwent a June 2005 hearing 
examination.  A February 2010 VA examination inquiry shows that 
the only request for a hearing evaluation in 2005 was submitted 
in October 2005.  Thus, it appears to the Board that there was no 
June 2005 audiological examination.  

The Board also acknowledges that in a letter received in August 
2009, the Veteran mentioned seeing a VA doctor specifically in 
August 4, 2009.  August 2009 VA treatment records have been 
obtained, but not specifically from that day.  Nevertheless, 
additional development is not necessary since the Veteran had 
mentioned that the appointment was where he asked to have an 
audiological examination.  Subsequent audiological examinations 
are of record.

In a statement received in March 2010, the Veteran reported that 
when he was treated by a VA dermatologist in February 2010, he 
was advised to schedule another dermatology appointment in August 
2010.  The Board notes that the most current VA treatment record 
in the claims file is from March 2010, which shows a set date and 
a notation:  "CALL/AP".  No additional development is necessary 
since there is no indication that the Veteran had in fact 
scheduled another appointment.  

The Board acknowledges that in May 1995, the Veteran was informed 
that two former employees at the Board had tampered with some 
veterans' claims files during and after June 1988, and that the 
Veteran's case was handled by one of the employees.  A review at 
the Board found no evidence of file tampering.  Nevertheless, the 
Veteran and his representative were given the opportunity to 
inspect his claims file independently.  The Veteran and his 
representative had 90 days to respond.  It does not appear to the 
Board that a response had been received from either the Veteran 
or his representative within the specified time frame.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims addressed on the merits in the following decision.  
With regard to the issues being remanded, it is anticipated that 
actions to be accomplished pursuant to the remand will remedy any 
deficiencies in the duty to assist. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected tinnitus and bilateral hearing loss 
warrant higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   

I.  Tinnitus

Various VA treatment records show that the Veteran was treated 
for tinnitus. A November 2005 VA examination shows bilateral 
constant tinnitus.  An October 2007 VA examination shows that the 
Veteran has chronic tinnitus bilaterally, which at the time was 
described as "a little worse."  A February 2010 VA examination 
shows that the VA examiner diagnosed bilateral tinnitus.

Under Diagnostic Code 6260, a maximum rating of 10 percent is 
warranted for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Thus, a rating in excess of 10 percent is not 
warranted. 

II.  Hearing Loss 

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better 
ear is I and hearing in the poorer ear is I through IX; where 
hearing in the better ear is II, and hearing in the poorer ear is 
II to IV; or where there is level III hearing in both ears. 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
Various VA treatment records from April 2008 to January 2010 show 
that the Veteran was seen for hearing aids.

On the authorized audiological evaluation in January 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
75
75
LEFT
20
25
70
75

At the time of the January 2004 VA examination, the Veteran 
complained of decreased hearing bilaterally.  The Veteran was 
shown to have an average puretone hearing loss in the right ear 
of 50 decibels, with 100 speech discrimination, which translates 
to a Roman numeral designation of I for the right ear.  38 C.F.R. 
§ 4.85, Table VI.  The Veteran was shown to have an average 
puretone hearing loss in the left ear of 48 decibels when 
rounding up, with a 96 percent speech discrimination, which 
translates to a Roman numeral designation of I for the left ear.  
Id.  Thus, when applying Table VII, Diagnostic Code 6100, level I 
of the right ear and level I for the left ear equates to a 0 
percent disability evaluation.  The audiologist noted that the 
Veteran's hearing was within normal limits through 2000 Hz, 
sharply dropping to a severe sensorineural hearing loss. 

On the authorized audiological evaluation in November 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
80
75
LEFT
40
40
75
70

At the time of the November 2005 VA examination, the Veteran was 
shown to have an average puretone hearing loss in the right ear 
of 56 decibels, with 88 speech discrimination, which translates 
to a Roman numeral designation of II for the right ear.  
38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an 
average puretone hearing loss in the left ear of 56 decibels, 
with a 96 percent speech discrimination, which translates to a 
Roman numeral designation of I for the left ear.  Id.  Thus, when 
applying Table VII, Diagnostic Code 6100, level II of the right 
ear and level I for the left ear equates to a 0 percent 
disability evaluation.  

The VA examiner noted that the Veteran's current employment, 
social, and daily activity functioning should not be adversely 
affected by the Veteran's hearing loss. The examiner noted mild 
conductive hearing loss at 1000 Hz, and mild to severe high 
frequency sensorineural hearing loss at 2000 Hz and above in the 
right ear. The examiner further noted sloping mild to moderate-
severe sensorineural hearing loss in the left ear.  Overall, the 
VA examiner diagnosed bilateral mild to severe sensorineural 
hearing loss.   

A January 2007 VA treatment record shows normal to severe 
sensorineural hearing loss bilaterally, with good speech 
recognition in the right ear and excellent speech recognition in 
the left ear.

When the Veteran was afforded a general VA examination in October 
2007, it was noted that the Veteran wore hearing aids everyday, 
which helped.

On the authorized audiological evaluation in December 2007, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
85
95
LEFT
30
30
75
65

At the time of the December 2007 VA examination, the Veteran was 
shown to have an average puretone hearing loss in the right ear 
of 61 decibels, with 84 speech discrimination, which translates 
to a Roman numeral designation of III for the right ear.  
38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an 
average puretone hearing loss in the left ear of 50 decibels, 
with a 84 percent speech discrimination, which translates to a 
Roman numeral designation of II for the left ear.  Id.  Thus, 
when applying Table VII, Diagnostic Code 6100, level II 
bilaterally equates to a 0 percent disability evaluation.  After 
administering an audiological examination, and reviewing the 
Veteran's claims file, the VA examiner diagnosed bilateral 
sensorineural hearing loss.

A September 2009 VA treatment record shows that the Veteran's 
hearing was sloping to a mild to severe sensorineural hearing 
loss at 500 to 8000 Hz.  It was noted that the Veteran's hearing 
had decreased about 10 dB in the low-to-mid frequencies since his 
previous test.

On the authorized audiological evaluation in February 2010, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
80
85
LEFT
40
35
75
75

At the time of the February 2010 VA examination, the Veteran was 
shown to have an average puretone hearing loss in the right ear 
of 61 decibels, with 96 speech discrimination, which translates 
to a Roman numeral designation of II for the right ear.  
38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an 
average puretone hearing loss in the left ear of 56 decibels, 
with a 100 percent speech discrimination, which translates to a 
Roman numeral designation of I for the left ear.  Id.  Thus, when 
applying Table VII, Diagnostic Code 6100, level I of the right 
ear and level II for the left ear equates to a 0 percent 
disability evaluation.  The examiner noted mild to severe 
sensorineural hearing loss from 500 Hz to 8000 Hz bilaterally. 

Overall, the Veteran's service-connected bilateral hearing loss 
has been productive of no more than Level III hearing acuity in 
the right ear, and no more than Level II hearing acuity in the 
left ear.  As noted above, this equates to a 0 percent disability 
evaluation. 

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the Veteran's 
puretone threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that 
his puretone threshold was 30 decibels or lower at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 
4.86(a).

Should the severity of the bilateral hearing loss increase in the 
future, the Veteran may always file a claim for an increased 
rating.  

Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
hearing loss and tinnitus issues.  In short, the rating criteria 
contemplate not only his symptoms but the severity of these 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.



Service Connection

I.  Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for toe fungus, right knee disability and skin 
disability. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

II.  Analysis

Service treatment records are silent for any complaints of, 
treatments for, or diagnoses of toe fungus, right knee disability 
and skin disability.  On separation examination in July 1970, 
clinical evaluation of the Veteran's lower extremities and skin 
were clinically evaluated as normal.  There was no indication of 
toe fungus, right knee disability and skin disability.

In a statement received in January 2006, the Veteran reported 
that he did not remember undergoing a separation examination, and 
questioned the accuracy of the information reflected therein.  
However, as noted above, there are service treatment records, 
including a separation examination.  Despite the Veteran's 
inability to remember the separation examination, the Board finds 
the report of the examination itself to be highly probative 
contemporaneous evidence depicting his physical status at that 
time.   

At this point the Board again recognizes that the Veteran, even 
as a layperson, is competent to report injuries and physical 
problems he experienced during service.  Moreover, he is 
competent to report symptoms he has experienced since service.  
As such, a laypersons statements and testimony as to a continuity 
of symptoms since service may show a nexus to service for 
purposes of service connection.  However, for the reasons 
hereinafter discussed, the Board does not find the Veteran's 
current assertions regarding symptoms during service and since 
service to be credible with regard to the toe fungus, right knee, 
and skin disability issues. 

The Board firsts notes that the Veteran's credibility is 
diminished to some extent by his admitted lack of memory.  As 
discussed above, he proclaims to not remember a separation 
examination, although there is a report of such examination in 
the claims file. 

The Veteran's credibility is also diminished by a number of 
inconsistencies in the record.  In a letter dated in December 
2005, the Veteran referenced a May 1995 letter from the VA 
claiming that his records had been tampered with.  In a letter 
received in August 2009, the Veteran reported that he was treated 
by military doctors between September 1968 and July 1970, and 
again referenced the May 1995 letter.  As noted above, the May 
1995 letter informed the Veteran of the finding that his claims 
file had not been tampered with and that if he or his 
representative disagreed, they were to respond within the given 
time frame.  No response was received from either the Veteran or 
his representative within the time frame.  The Veteran's claim 
that his file has been tampered with is not shown to be true, and 
this unfounded allegation also calls into question his 
credibility.  

The Board also notes that VA treatment records show that the 
Veteran was first seen for foot fungus in October 1986, right 
knee disability in October 2004, and for skin disability in 
November 2004.  The Board notes that the October 2004 VA 
treatment record shows that the Veteran reported having right 
knee disability for the last 4 to 5 years, which would date the 
onset of right knee disability to no earlier than 1999.  While 
not determinative by itself, it is significant that there is no 
evidence of toe fungus, right knee disability and skin disability 
for many years after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability). 

The Board also notes that an October 2007 VA examination report 
shows that the Veteran has had no prior injury or traumas to his 
right knee.  An April 2009 VA treatment record show that the 
Veteran denied trauma or injury to his right knee.  

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in December 1970, 
July 1980, and August 1985.  It was not until March 2004 when the 
Veteran's claims of entitlement to service connection for toe 
fungus, right knee disability and skin disability.  This suggests 
that the Veteran did not believe he had toe fungus, right knee 
disability and skin disability related to his service until many 
years after service as the Board believes it reasonable to assume 
that the Veteran would have included toe fungus, right knee 
disability and skin disability with his other earlier claims.  It 
is also significant that various medical reports associated with 
earlier claims for benefit did not include any complaints of toe 
right knee disability and skin disability.  In fact, VA 
examination in 1971, just several months after his discharge from 
service, did not document any complaints regarding toe fungus, 
right knee problems, or skin disability.  His skin and musculo-
skeletal system were described as normal by the examiner.  

In sum, there is no persuasive supporting evidence to suggest any 
continuity of toe fungus, right knee disability and skin 
disability from service to show a nexus to service.  To the 
extent that the Veteran's statements allege inservice symptoms 
and/or a continuity of symptoms since service, such statements 
are inconsistent with his earlier statements and actions over a 
long period of years after service. 

In a statement written in December 2005, the Veteran asserted 
that the pain in his right knee is due to Agent Orange exposure.  
The Veteran also maintains that his toe fungus and skin 
disability are also due to Agent Orange exposure.

Applicable law also provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  AL amyloidosis, chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
  
The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant schwannoma 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  For 
purposes of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 C.F.R. 
§ 3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, light chain-associated (AL) amyloidosis, endometriosis, 
adverse effects on thyroid homeostasis, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  Diseases Associated with Exposure to Certain Herbicide 
Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 
C.F.R. pt. 3).  

Here, exposure to herbicide agents is presumed given that service 
personnel records show that the Veteran served in Vietnam during 
the applicable time period.  See 38 U.S.C.A. §§ 1116, 1154.  
Nevertheless, knee disability and skin disability are not 
included in the list of diseases associated with exposure to 
certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other disability for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586- 57589 (1996).  

Nevertheless, if the claimed disease is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure 
to an herbicide is presumed or proven by the evidence, as is the 
case here, the claimant may establish service connection for the 
disease by (1) showing that the disease actually occurred in 
service; or (2) at least theoretically, by submitting medical 
evidence of a nexus between the disease and exposure to 
herbicides during military service.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Court has specifically 
held that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

As discussed above, the toe fungus, skin disability and right 
knee disability are not directly related to service.  Moreover, 
no medical evidence has been submitted providing a nexus between 
skin disability and right knee disability, and herbicide 
exposure.  
 
Moreover, various VA treatment records show that the Veteran had 
treatment for his skin.  A November 2005 VA treatment record 
shows actinic keratoses.  An October 2007 general VA examination 
shows that the Veteran was normal-looking to the examiner, who 
reported no rashness or flakiness, and no redness or erythema.  
Under diagnoses, the VA examiner reported, "NO SKIN RASHES 
PRESENT ON EXAMINATION TODAY."  A February 2008 VA treatment 
record shows actinic keratoses.  An August 2009 VA treatment 
record shows multiple actinic keratoses and neoplasm uncertain 
significance.  A September 2009 VA treatment record shows that a 
biopsy revealed basal cell carcinoma, nodular pattern.

In a letter received in March 2010, the Veteran claimed that he 
was treated at the VA in February 2010 for possible skin cancers 
as a "result of being exposed to Agent Orange in South Vietnam 
from July 1969 to July 1970."  While the Veteran was seen by a 
VA dermatologist in February 2010, there is no statement 
reflecting that he had skin cancer due to Agent Orange exposure.  
The February 2010 VA treatment report show diagnoses of actinic 
keratoses and history of non-melanoma skin cancer.  The Board 
notes that the skin cancer has been expressly identified as not 
being included in the presumption for exposure to herbicides.  
Therefore, service connection for skin disability cannot be 
granted on the basis of the presumptive regulations relating to 
exposure to Agent Orange.    

The Board acknowledges the Veteran's assertions that his toe 
fungus, right knee disability and skin disability are related to 
herbicide exposure.  However, the Veteran is not competent to 
provide a link between herbicide exposure, and these 
disabilities.  This requires medical knowledge.  See Barr, 21 
Vet. App. 303.  He has not submitted any such medical evidence 
suggesting such a link.  The preponderance of the evidence is 
against entitlement to service connection for toe fungus, right 
knee disability, and skin disability. 

Based on the totality of the evidence, the Board finds that the 
preponderance of such evidence is against entitlement to service 
connection for toe fungus, right knee disability, and skin 
disability under any theory of service connection. 


ORDER

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling is not warranted.  Entitlement 
to a compensable rating for bilateral hearing loss is not 
warranted.  Entitlement to service connection for toe fungus is 
not warranted.  Entitlement to service connection for right knee 
disability is not warranted.  Entitlement to service connection 
for skin disability of the head, arms and hands is not warranted.  
The appeal is denied to this extent.


REMAND

With regard to the issue of entitlement to service connection for 
eye disability, it appears that there may be outstanding private 
treatment records.  At the October 2005 DRO hearing that he had 
seen a private doctor prior to receiving treatment at the VA.  He 
testified that he had spots in his eyes since 2002. 

Another issue before the Board is entitlement to service 
connection for hypertension.  In a letter received in June 2009, 
the Veteran asserted that his hypertension is related to his 
service-connected PTSD.  The Board notes that all theories of 
entitlement--direct and secondary--must be considered.  See Hodge 
v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically develop 
the veteran's claim to its optimum before deciding it on the 
merits").  Here, the Veteran's secondary service connection 
claim has not been properly developed.  

Finally, as noted in the introduction, service connection for 
right shoulder disability was denied by rating decision in May 
2005.  In a July 2005 statement, the Veteran indicated that he 
wished his claim for both shoulders to go to the Board.  This 
effectively constituted a notice of disagreement as to the right 
shoulder disability which had been adjudicated and denied.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the right shoulder 
issue.  38 C.F.R. § 19.26; Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran VCAA 
notice regarding his claim of service 
connection for hypertension secondary to 
his service-connected PTSD.  

2.  Action should be taken to contact the 
Veteran to provide identify the private 
medical care provider who treated him eye 
disability (which he had mentioned at the 
October 2005 DRO hearing), and to obtain 
appropriate consent to the release of 
medical records.  If the Veteran responds, 
the RO should take appropriate action to 
request the private treatment records.
  
3.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
nature, extent and etiology of 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current hypertension is causally related to 
service?  

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current hypertension is proximately due to 
or caused by the Veteran's service-
connected PTSD?

c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
current hypertension has been aggravated by 
the Veteran's service-connected PTSD?

A rationale should be provided for all 
opinions.

4.  The Veteran should be furnished a 
statement of the case in response to his 
July 2005 notice of disagreement to the May 
2005 denial of service connection for right 
shoulder disability.  He should be informed 
that he must file a timely substantive 
appeal if he wishes to complete an appeal 
as to that issue.

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service connection 
for eye disability, and entitlement to 
service connection for hypertension, to 
include as secondary to the Veteran's 
service-connected PTSD.  The RO should 
issue an appropriate supplemental statement 
of the case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


